        Case 4:20-cv-05235-SAB    ECF No. 4   filed 12/08/20     PageID.23 Page 1 of 2



 1
                                                                         FILED IN THE
 2                                                                   U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON


 3                                                             Dec 08, 2020
 4                                                                  SEAN F. MCAVOY, CLERK



 5
 6                       UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9
10 GARY STODDARD,                                 NO. 4:20-CV-05235-SAB
11                        Plaintiff,
12        v.                                       ORDER OF VOLUNTARY
13                                                 DISMISSAL WITHOUT
14 NO NAMED DEFENDANT,                             PREJUDICE
15                       Defendant.
16
17
18        Before the Court is Plaintiff’s Request for Voluntary Dismissal, ECF No. 3.
19 Plaintiff has not paid the filing fee nor has he been granted in forma pauperis
20 status. Plaintiff explains that he wishes to “withdraw [his] Emergency Petition for
21 Relief which [he] submitted not more than one week ago,” because he cannot
22 afford filing fee. Because no Defendants have filed an answer or moved for
23 summary judgment, Plaintiff has an absolute right to voluntarily dismiss this case.
24 Fed. R. Civ. P. 41(a)(1)(A)(i).
25 //
26 //
27 //
28 //

     ORDER OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE. -- 1
       Case 4:20-cv-05235-SAB    ECF No. 4   filed 12/08/20   PageID.24 Page 2 of 2



1        Accordingly, IT IS HEREBY ORDERED:
2        1. The above-captioned matter is DISMISSED without prejudice and
3 without costs or fees to any party.
4        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order
5 and Judgment of Dismissal, furnish copies to Plaintiff, terminate all pending
6 hearing dates and deadlines, and CLOSE the file.
7        DATED this 8th day of December 2020.
8
9
10
11
12
                                                     Stanley A. Bastian
13
                                             Chief United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE. -- 2
